DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 & 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Disposition of Claims
Claims 1-15 are pending.
Claims 1-5, 8-9 & 13-15 are rejected.
Claims 6-7 & 10-12 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed April 26, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) for the following reasons:
DE 102010022429 A1, DE 102010053814 A1 & DE 3433889 A1 do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
EP 080250 was not listed with a kind code. The publication date of EP 080250 is listed as January 28, 1998 (which corresponds to EP 080250 A1), however the foreign reference submitted is EP 080250 B1 which has a publication date of September 17, 2003. To promote compact prosecution, Examiner has listed EP 080250 B1 on the PTO-892 submitted with this action and therefore the reference has been considered.
The statement has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed August 29, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) for the following reasons:
The NPL document entitled “Office Action and search report from corresponding European application no. 1969706.9, dated August 21, 2019” does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
US 2014/0200406 A1 was previously listed on the IDS filed April 26, 2019 and therefore is redundant.
The statements have been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as for the following reasons:
Failing to comply with 37 CFR 1.84(p)(4) because reference characters "39d" and "49d" have both been used to designate a distal end of the second optical fiber 48d (see Paras. [0081] & [0083]).
Failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both the detection light source and illumination light source (see Paras. [0072]/[0078] & [0073]/[0080]).
Failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
“50b”, “51b”, “52b” & “53b” in Fig. 3b.
“24e” in Fig. 6a.
“206” in Fig. 8.
Failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in the description:
“a light-reflecting element 46” on Para. [0056].
“an ordinate axis 204” on Para. [0097].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.
If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Currently the abstract is 44 words and appears to be a recitation of Claim 1. Appropriate correction is required.
On Paras. [0010] & [0018], “the features of Claim 1 and… the features of Claim 5” and “according to claim 1” are recited, respectively. Applicant is reminded that features of Claims 1 and Claims 5 could change or the claims as a whole could be cancelled. Examiner requests all references to pending claims be cancelled from the disclosure. Appropriate correction is required.
On Para. [0059], the “endoscope sheath 14” should be the “endoscope sheath 14a”. Appropriate correction is required.
On Para. [0067], the “distal end 41” should be the “distal end 41b”. Appropriate correction is required.
On Para. [0072], the “image sensor 50c” and the “control unit 56c” should be the “image sensor 54c” and the “control unit 58c”, respectively. Appropriate correction is required.
On Para. [0098], the “distal end 39”, the “detection optical system 38” & the “light-reflecting element 46” should be the “distal end 39b”, the “detection optical system 38b” & the “light-reflecting element 46b”, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 13, Claim 13 recites the limitation “wherein the detection light source emits the illumination light and the detection light is coupled out of the illumination light”. This limitation is mentioned in Applicant’s specification on Para. [0026], however there is no adequate structure provided to perform the claimed function of emitting illumination light and coupling the detection light out of the illumination light. Therefore, the examiner concludes that the Applicant’s specification does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8-9 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 recites the limitation “the wavelength range of the detection light” on Line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the wavelength range of the detection light” is being interpreted as “a wavelength range of the detection light”.
Regarding Claim 5, Claim 5 recites the limitation “an arrangement for the sterile handling” on Line 1. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “an arrangement for the sterile handling” is being interpreted as “an arrangement for sterile handling”.
Regarding Claim 8, Claim 8 recites the limitation “the detection optical system” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the detection optical system” is being interpreted as “a detection optical system”.
Regarding Claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purpose of examination, the phrase “in particular” is being interpreted as optionally.
Regarding Claims 13-15, Claims 13-15 are rejected as they depend from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merthan et al. (hereinafter "Merthan") (DE-102016007669-A1).
Regarding Claim 1, Merthan, as best understood, discloses a sterile endoscope sheath (Figs. 1 & 4, a sterile protective cover 1; [0011] & [0083]) for a non-sterile endoscope (Fig. 1, a non-sterile endoscope 2; [0011] & [0083]), comprising:
an optical element (Figs. 1 & 4, a distal window 9; [0083]) arranged at a distal end of the endoscope sheath (Figs. 1 & 4, a distal end 6 of the protective cover 1; [0083]),
wherein the optical element has one of a light-reflecting element or a light-reflecting area (Fig. 4, a reflective coating 17; [0085]) which reflects detection light (Fig. 4, IR light; [0085]) emitted from a detection light source (Fig. 4, a lighting unit 14; [0085]) as reflection light toward a proximal end of the endoscope sheath (Fig. 4, the reflective coating 17 reflects IR light as reflected IR light toward a proximal end of the protective cover 1; [0039] & [0085]).
Regarding Claim 2, Merthan, as best understood, discloses the endoscope sheath according to Claim 1. Merthan, as best understood, further discloses wherein the one of the light-reflecting element or the light-reflecting area is transparent in at least one optical wavelength range outside a wavelength range of the detection light (Fig. 4, the lighting unit 14 emits both IR light and imaging light and the reflective coating 17 reflects the IR light but is transparent to the imaging light in a visible light range; [0041] – [0042] & [0085]).
Regarding Claim 3, Merthan, as best understood, discloses the endoscope sheath according to Claim 1. Merthan, as best understood, further discloses wherein the one of the light-reflecting element or the light-reflecting area reflects light in an ultraviolet, an infrared or a near-infrared wavelength range 
Regarding Claim 4, Merthan, as best understood, discloses the endoscope sheath according to Claim 1. Merthan, as best understood, further discloses wherein the one of the light-reflecting element or the light-reflecting area is arranged on a side of the optical element facing the proximal end of the endoscope sheath (Fig. 4, the reflective coating 17 is applied on an internal side of the distal window 9 facing the proximal end of the protective cover 1; [0039] & [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 5, 8-9 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merthan et al. (hereinafter "Merthan") (DE-102016007669-A1) in view of Bennett et al. (hereinafter "Bennett") (US 2014/0200406).
Regarding Claim 5, Merthan, as best understood, discloses an arrangement (Figs. 1 & 4, a defogging endoscope system; [0011]) for sterile handling of a non-sterile endoscope in a sterile environment (Figs. 1 & 4, the defogging endoscope system comprises a sterile protective cover 1 and a non-sterile endoscope 2; [0011] & [0083]), comprising:
a sterile endoscope sheath (Figs. 1 & 4, a sterile protective cover 1; [0011] & [0083]) having an optical element (Figs. 1 & 4, a distal window 9; [0083]) arranged at a distal end of the endoscope sheath (Figs. 1 & 4, a distal end 6 of the protective cover 1; [0083]) wherein the optical element has one of a light-reflecting element or a light-reflecting area (Fig. 4, a reflective coating 17; [0085]) which reflects detection light (Fig. 4, IR light; [0085]) emitted from a detection light source (Fig. 4, a lighting unit 14; [0085]) as reflection light toward a proximal end of the endoscope sheath (Fig. 4, the reflective coating 17 reflects IR light as reflected IR light toward a proximal end of the protective cover 1; [0039] & [0085]), and
a non-sterile endoscope (Fig. 1, a non-sterile endoscope 2; [0011] & [0083]) comprising an endoscope shaft (Fig. 1, an endoscope shaft 3; [0083]),
wherein the non-sterile endoscope is received in the endoscope sheath (Fig. 1, the non-sterile endoscope 2 is received in the sterile protective cover 1; [0011] & [0083]) and is shielded by it in a sterile manner against the environment (Fig. 1, an exterior of the sterile protective cover 1 is sterile; [0011] & [0083]).

However, Bennett teaches an endoscope assembly (Figs. 1 & 6, a defogging endoscopic system 20; [0025]), comprising:
detection light (Fig. 6, heating light; [0031]) emitted from a detection light source (Fig. 6, a heating light source 104 of the light source console 28 emits the heating light; [0032]);
reflection light (Fig. 6, reflected heating light; [0038]); and
an endoscope (Figs. 1 & 6, an endoscope 22; [0025]) comprising an endoscope shaft (Fig. 1, an endoscope shaft 23; [0025]), an illumination optical system (Fig. 3A, an annular space 60; [0029]) for guiding illumination light (Fig. 3A, the annular space 60 guides a imaging light generated by an imaging light source 102 of the light source console 28; [0032]) and an observation optical system (Fig. 3A, an optical train 29; [0035]) for one of detecting or forwarding ambient light entering a distal end of the endoscope shaft (Fig. 3A, the optical train 29 guides reflected imaging light entering a distal window 99 to an eyepiece 25; [0035]).
The advantage of the detection light and the illumination light being generated separately is to independently adjust the intensity of each light (Bennett; [0033]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lighting unit as disclosed by Merthan, with the light source for separately generating the detection light and the illumination light taught by Bennett, to independently adjust the intensity of each light (Bennett; [0033]).
Regarding Claim 8, Merthan, as best understood and previously modified by Bennett, discloses the arrangement according to Claim 5. Bennett further teaches wherein the non-sterile endoscope has a beam splitter (Fig. 6, a mirror 106; [0037]) which couples the detection light into the illumination optical 
Regarding Claim 9, Merthan, as best understood and previously modified by Bennett, discloses the arrangement according to Claim 8. Bennett further teaches wherein the beam splitter couples the reflection light out of the detection optical system or the observation optical system (Figs. 3A & 6, the mirror 106 couples the reflected heating light out of the optical fiber 64; [0038]) so that it is incident on a sensor element (Fig. 6, the mirror 106 directs the reflected heating light into a temperature reading system 108; [0038]), in particular a photodetector or a CCD sensor (Fig. 6, the temperature reading system 108 is a photodiode; [0038]).
Regarding Claim 13, Merthan, as best understood and previously modified by Bennett, discloses the arrangement according to Claim 5. Bennett further teaches wherein the detection light source emits the illumination light (Fig. 6, the imaging light source 102 of the light source console 28 emits the imaging light; [0037]) and the detection light is coupled out of the illumination light (Fig. 6, the heating light source 104 of the light source console 28 emits the heating light and coupled into the imaging light source 102 by a mirror 106; [0037]).
Regarding Claim 14, Merthan, as best understood and previously modified by Bennett, discloses the arrangement according to Claim 5. Merthan further discloses wherein the detection light source emits detection light in an ultraviolet, infrared, or near-infrared wavelength range (Fig. 4, the lighting unit 14 emits IR light; [0085]).
Regarding Claim 15, Merthan, as best understood and previously modified by Bennett, discloses the arrangement according to Claim 5. Bennett further teaches wherein the detection light source emits coherent detection light (Fig. 6, the heating light source 104 of the light source console 28 emits the heating light as an IR laser light; [0033]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris (US 2016/0143519) teaches a polarizing endoscopy system.
Ruppersberg et al. (US 2015/0374208) teaches an otoscope with an electronic imaging unit.
Seibel et al. (US 2015/0010878) teaches a dental demineralization detection system.
Hellstrom et al. (US 2014/0107496) teaches a sensing catheter emitting radiant energy.
Gill et al. (US 2008/0064925) teaches a portal imaging system with a sterile disposable portion.
Kucklick (US 2006/0276692) teaches a protective cap for an arthroscopic instrument.
Navok et al. (US 2006/0173242) teaches a hermetically sealed endoscope system.
Kehr et al. (U.S. 6,503,196) teaches an endoscope having a composite distal closure element.
Avni et al. (U.S. 6,447,444) teaches a video rectoscope with a transparent sheath.
Farkas et al. (US 2002/0115908) teaches an endoscope assembly with an elongated stage.
Coleman et al. (US 2002/0103420) teaches an endoscope assembly comprising a sheath comprising a mirror disposed therein.
Gardetto et al. (U.S. 5,370,649) teaches a laterally reflecting tip for a laser transmitting fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795